Name: Council Regulation (EEC) No 1100/88 of 25 April 1988 fixing, for the 1988/89, 1989/90 and 1990/91 marketing years, the maximum guaranteed quantities for rape seed and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  civil law
 Date Published: nan

 No L 110 / 12 Official Journal of the European Communities 29 . 4 . 88 COUNCIL REGULATION (EEC) No 1100/ 88 of 25 April 1988 fixing, for the 1988 / 89, 1989/90 and 1990 /91 marketing years , the maximum guaranteed quantities for rape seed and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) and Article 234 (2 ) thereof, Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the common organization of the market in oils and fats 0 ), as last amended by Regulation (EEC) No 1098 / 88 ( 2 ), and in particular Article 27a ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , in accordance with Article 27a of Regulation No 136 / 66 /EEC, maximum guaranteed quantities are to be laid down for rape seed and sunflower seed ; Whereas , in view of the medium-term outlook , production levels in recent years and the foreseeable trend in demand , the maximum guaranteed quantities for the 1988 / 89 , 1989 / 90 and 1990 / 91 marketing years should be fixed; Whereas , pursuant to Article 96 and 294 of the Act of Accession , as adjusted by Regulation (EEC) No 1455 / 86 ( 5 ), maximum guaranteed quantities are to be fixed specifically for Spain and Portugal , Article 1 For each of the marketing years 1988 / 89 , 1989 / 90 and 1990 / 91 , the maximum guaranteed quantities referred to in Article 27a of Regulation No 136 / 66 /EEC are hereby fixed : (a ) for rape seed, at :  4 500 000 tonnes for the Community as constituted on 31 December 1985 ,  12 900 tonnes for Spain ,  1 300 tonnes for Portugal ; (b ) for sunflower seed , at :  2 000 000 tonnes for the Community as constituted on 31 December 1985 ,  1 411 800 tonnes for Spain ,  63 600 tonnes for Portugal for the 1988 / 89 marketing year ,  75 700 tonnes for Portugal for the 1989 / 90 marketing year ,  90 000 tonnes for Portugal for the 1990 / 91 marketing year . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply :  with effect from 1 July 1988 as regards rape seed ,  with effect from 1 August 1988 as regards sunflower seed .HAS ADOPTED THIS REGULATION: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER H OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 10 of this Official Journal . H OJ No C 84 , 31 . 3 . 1988 , p. 16 . ( 4 ) Opinion delivered on 14 April 1988 (not yet published in the Official Journal ). ( 5 ) OJ No L 133 , 21 . 5 . 1986 , p. 10 .